Order,-Supreme Court, New York County, entered on June. 23, 1972, .which granted plaintiff’s application to serve, a supplemental - complaint, unanimously affirmed,, without1 costs, and without disbursements. ■ Special- Term properly afforded plaintiff the opportunity to plead her causes without undue circum-. scription. Appellant contends that by granting the motion, he has been prejudiced by the resultant delay and further, that the court ineffectually sought, to preserve his right to move for dismissal if plaintiff continued-to delay. He points to CPLR 3216 (subd. [b]) which provides that a motion fo.dismiss may not be. made for a period of one year and 45 days from the joinder of issue. The order appealed from grants defendant leave to apply, for dismissal in. the •event plaintiff fails to proceed'to trial expeditiously. We hold that, in so doing the court imposed a valid condition to the .service of the supplemental complaint. -We reiterate what we said in this case more than one year.ago (38 A D 2d 526), that this action should proceed to trial promptly. Plaintiff should' proceed expeditiously with .the trial of the action or face dismissal. Concur — MeGivern, J. P., Nunez, Murphy, Capozzoli arid Mácken, JJ. .